PER CURIAM.
Based upon a review of the pleadings and depositions on file together with other papers, we are of the opinion that genuine issues of material fact exist with respect to plaintiff’s entitlement to a real estate commission and defendant’s alleged efforts in attempting to deprive plaintiff of said commission thereby precluding a determination in a summary proceeding and necessitating a full hearing on the merits. See Nance v. Ball, Fla.App.1961, 134 So.2d 35; see also Kelly v. Buckeye Holding Company, Fla.App.1974, 297 So.2d 869. Accordingly, the summary final judgment is reversed and the cause remanded to the trial court for further proceedings.
Reversed and remanded.
WALDEN and MAGER, JJ„ and KIRKLAND, THOMAS E., Associate Judge, concur.